Order entered April 30, 1969, directing appellant to comply with plaintiff’s notice and for other relief, unanimously 'affirmed, with $30 costs and disbursements to respondent, on the following grounds: Defendant, having asserted the privilege of immunity, has the burden of sustaining the claim. The burden of proof is on the one who asserts the privilege. (Koump v. Smith, 25 N Y 2d 287.) Bare eonelusory statements factually unsupported cannot be relied on. Concur — ■ Stevens, P. J., Tilzer, McGivern, McNally and Macken, JJ.